                                         U.S. District Court
                            Western District of North Carolina (Charlotte)
                       CIVIL DOCKET FOR CASE #: 3:20−cv−00540−RJC−DSC

Cirillo v. Citrix Systems, Inc.                                   Date Filed: 09/29/2020
Assigned to: District Judge Robert J. Conrad, Jr                  Jury Demand: Plaintiff
Referred to: Magistrate Judge David S. Cayer                      Nature of Suit: 710 Labor: Fair Standards
Cause: 29:201 Fair Labor Standards Act                            Jurisdiction: Federal Question
Plaintiff
Danielle Cirillo                                   represented by Gilda Adriana Hernandez
on behalf of herself and all others similarly                     The Law Offices of Gilda A. Hernandez, PLLC
situated                                                          1020 Southhill Drive
                                                                  Suite 130
                                                                  Cary, NC 27513
                                                                  919−741−8693
                                                                  Fax: 919−869−1853
                                                                  Email: ghernandez@gildahernandezlaw.com
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED

                                                                  Charlotte Claire Smith
                                                                  The Law Offices of Gilda A. Hernandez, PLLC
                                                                  1020 Southhill Drive
                                                                  Suite 130
                                                                  Cary, NC 27513
                                                                  919−741−8693
                                                                  Fax: 919−869−1853
                                                                  Email: csmith@gildahernandezlaw.com
                                                                  ATTORNEY TO BE NOTICED

                                                                  Robert Wesley Thayer Tucci
                                                                  The Law Offices of Gilda A. Hernandez, PLLC
                                                                  1020 Southhill Drive
                                                                  Suite 130
                                                                  Cary, NC 27513
                                                                  919−741−8693
                                                                  Fax: 919−869−1853
                                                                  Email: rtucci@gildahernandezlaw.com
                                                                  ATTORNEY TO BE NOTICED


V.
Defendant
Citrix Systems, Inc.                               represented by Frederick T. Smith
                                                                  Seyfarth Shaw LLP
                                                                  6000 Fairview Road, Suite 1200
                                                                  Charlotte, NC 28210
                                                                  404−888−1021
                                                                  Fax: 404−892−7056
                                                                  Email: fsmith@seyfarth.com
                                                                  LEAD ATTORNEY
                         Case 5:21-cv-00088-BO Document 18 Filed 02/24/21 Page 1 of 3
                                                                       ATTORNEY TO BE NOTICED


Date Filed     #    Docket Text

09/29/2020    Ï1    COMPLAINT against Citrix Systems, Inc. with Jury Demand ( Filing fee $ 400 receipt number
                    0419−4691533), filed by Danielle Cirillo. (Attachments: # 1 Cover Sheet, # 2 Exhibit A − Notice
                    and Consent to File Suit as Named Plaintiff)(Hernandez, Gilda) Modified to delete extra wording on
                    9/30/2020 (js). (Entered: 09/29/2020)

09/29/2020    Ï2    NOTICE of Filing of Consent to Join Suit as Party Plaintiff by Danielle Cirillo (Attachments: # 1
                    Exhibit A − Consent to Join Suit − Stiles, Sabrina)(Hernandez, Gilda) (Entered: 09/29/2020)

09/29/2020    Ï3    Corporate Disclosure Statement by Danielle Cirillo (Hernandez, Gilda) (Entered: 09/29/2020)

09/29/2020    Ï4    NOTICE of Appearance by Gilda Adriana Hernandez on behalf of Danielle Cirillo (Hernandez,
                    Gilda) (Entered: 09/29/2020)

09/29/2020    Ï5    NOTICE of Appearance by Charlotte Claire Smith on behalf of Danielle Cirillo (Smith, Charlotte)
                    (Entered: 09/29/2020)

09/29/2020    Ï6    NOTICE of Appearance by Robert Wesley Thayer Tucci on behalf of Danielle Cirillo (Tucci,
                    Robert) (Entered: 09/29/2020)

09/29/2020     Ï    Case assigned to District Judge Robert J. Conrad, Jr and Magistrate Judge David S. Cayer. Notice:
                    You must click this link to retrieve the Case Assignment Packet. This is your only notice − you
                    will not receive a separate document.(js) (Entered: 09/30/2020)

09/30/2020    Ï7    Summons Issued Electronically as to Citrix Systems, Inc.. NOTICE: Counsel shall print the
                    summons and serve with other case opening documents in accordance with Fed.R.Civ.P.4 . (js)
                    Modified date filed on 10/1/2020 (eef). (Entered: 09/30/2020)

10/01/2020    Ï8    AMENDED COMPLAINT Collective and Class Action with Jury Demand against Citrix Systems,
                    Inc., filed by Danielle Cirillo.(Hernandez, Gilda) (Entered: 10/01/2020)

10/13/2020    Ï9    AFFIDAVIT of Service filed by Danielle Cirillo. Citrix Systems, Inc. served on 10/2/2020, answer
                    due 10/23/2020. (Attachments: # 1 Exhibit A − Proof of Service of Summons on Defendant Citrix
                    Systems, Inc.)(Hernandez, Gilda) (Entered: 10/13/2020)

10/21/2020   Ï 10   MOTION for Extension of Time to Answer re: 8 Amended Complaint by Citrix Systems, Inc..
                    (Smith, Frederick). Motions referred to David S. Cayer. (Entered: 10/21/2020)

10/21/2020   Ï 11   Corporate Disclosure Statement by Citrix Systems, Inc. (Smith, Frederick) (Entered: 10/21/2020)

10/21/2020     Ï    TEXT−ONLY ORDER granting 10 Motion for Extension of Time to Answer. Citrix Systems,
                    Inc. answer due 11/13/2020. So Ordered. Entered by Magistrate Judge David S. Cayer on
                    10/21/2020. (DLG) (Entered: 10/21/2020)

11/13/2020   Ï 12   MOTION to Dismiss or Transfer Under 28 U.S.C. Section 1406(A) or, Alternatively, Transfer
                    Under 28 U.S.C. Section 1404(A) by Citrix Systems, Inc.. Responses due by 11/30/2020
                    (Attachments: # 1 Memorandum of Law in Support of its Motion to Dismiss, # 2 Affidavit A −
                    Declaration of Lee Ruderman) (Smith, Frederick). Motions referred to David S. Cayer. (Entered:
                    11/13/2020)

11/24/2020   Ï 13   Unopposed MOTION for Extension of Time to File Response/Reply re: 12 MOTION to Dismiss or
                    Transfer Under 28 U.S.C. Section 1406(A) or, Alternatively, Transfer Under 28 U.S.C. Section
                    1404(A) by Danielle Cirillo. Responses due by 12/8/2020 (Attachments: # 1 Proposed Order)
                    (Hernandez, Gilda). Motions referred to David S. Cayer. (Entered: 11/24/2020)

                     Case 5:21-cv-00088-BO Document 18 Filed 02/24/21 Page 2 of 3
11/24/2020     Ï    TEXT−ONLY ORDER granting 13 Motion for Extension of Time to File Response/Reply re
                    12 MOTION to Dismiss or Transfer Under 28 U.S.C. Section 1406(A) or, Alternatively, Transfer
                    Under 28 U.S.C. Section 1404(A). Responses due by 12/11/2020. So Ordered. Entered by
                    Magistrate Judge David S. Cayer on 11/24/2020. (DLG) (Entered: 11/24/2020)

12/08/2020   Ï 14   RESPONSE in Opposition re 12 MOTION to Dismiss or Transfer Under 28 U.S.C. Section
                    1406(A) or, Alternatively, Transfer Under 28 U.S.C. Section 1404(A) by Danielle Cirillo. Replies
                    due by 12/15/2020 (Attachments: # 1 Exhibit 1 − Plaintiff's Citrix Earning Statement, # 2 Exhibit 2
                    − Plaintiffs' Offer of Employment Letters, # 3 Exhibit 3 − Citrixs LinkedIn Advertisement for Jobs
                    in Charlotte, NC, # 4 Exhibit 4 − Citrix's Interactive Website, # 5 Exhibit 5 − Citrix Statewide IT
                    Contract, # 6 Exhibit 6 − Declaration of Named Plaintiff Danielle Cirillo, # 7 Exhibit 7 −
                    Declaration of Opt−In Plaintiff Sabrina Stiles, # 8 Exhibit 8 − Citrix Code of Conduct, # 9 Exhibit 9
                    − Administrative Office of the United States Courts, U.S. District Courts−Combined Civil and
                    Criminal Federal Court Management Statistics (June 30, 2020))(Hernandez, Gilda) (Entered:
                    12/08/2020)

12/09/2020   Ï 15   Unopposed MOTION for Extension of Time to File Response/Reply re: 12 MOTION to Dismiss or
                    Transfer Under 28 U.S.C. Section 1406(A) or, Alternatively, Transfer Under 28 U.S.C. Section
                    1404(A) by Citrix Systems, Inc.. Responses due by 12/23/2020 (Attachments: # 1 Proposed Order)
                    (Smith, Frederick). Motions referred to David S. Cayer. (Entered: 12/09/2020)

12/09/2020     Ï    TEXT−ONLY ORDER granting 15 Motion for Extension of Time to File Response/Reply re
                    12 MOTION to Dismiss or Transfer Under 28 U.S.C. Section 1406(A) or, Alternatively, Transfer
                    Under 28 U.S.C. Section 1404(A). Replies due by 12/18/2020. So Ordered. Entered by
                    Magistrate Judge David S. Cayer on 12/9/2020. (DLG) (Entered: 12/09/2020)

12/18/2020   Ï 16   RESPONSE in Support re 12 MOTION to Dismiss or Transfer Under 28 U.S.C. Section 1406(A)
                    or, Alternatively, Transfer Under 28 U.S.C. Section 1404(A) by Citrix Systems, Inc.. (Smith,
                    Frederick) (Entered: 12/18/2020)

01/29/2021   Ï 17   MEMORANDUM AND ORDER The 12 Motion to Dismiss Under 28 U.S.C. § 1406(a) is
                    administratively DENIED and the Motion to Transfer Venue Under 28 U.S.C. § 1404(a) is
                    GRANTED as set forth herein. Signed by Magistrate Judge David S. Cayer on 1/29/2021.
                    (mek) (Entered: 01/29/2021)




                     Case 5:21-cv-00088-BO Document 18 Filed 02/24/21 Page 3 of 3
